UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4914
BURTON BRAXTON HAGWOOD,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4915
MICHAEL JENKINS,
              Defendant-Appellant.
                                       
           Appeals from the United States District Court
    for the Northern District of West Virginia, at Martinsburg.
              Frederick P. Stamp, Jr., District Judge.
                            (CR-00-13)

                      Submitted: August 31, 2001
                      Decided: September 11, 2001

   Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


                              COUNSEL

Patricia A. Kurelac, Moundsville, West Virginia; Franklin W. Lash,
Wheeling, West Virginia, for Appellants. Melvin W. Kahle, Jr.,
2                    UNITED STATES v. HAGWOOD
United States Attorney, Sam G. Nazzaro, Assistant United States
Attorney, Sharon L. Potter, Assistant United States Attorney, Whee-
ling, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Michael Jenkins and Burton Braxton Hagwood appeal the sen-
tences imposed by the district court following guilty pleas to posses-
sion with intent to distribute and distribution of powder and crack
cocaine in violation of 21 U.S.C.A. § 841(a)(1) (West 1999). With
regard to Jenkins, counsel has filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967). Jenkins has filed a pro se supple-
mental brief. Finding no reversible error, we affirm.

   On appeal, Jenkins claims he did not understand he was waiving
the right to appeal his sentence and that the waiver is therefore not
binding. Jenkins further claims the district court erred by assigning
him one criminal history point for a prior conviction for operating a
business without a license. A review of Jenkins’ Fed. R. Crim. P. 11
plea hearing shows Jenkins knowingly and voluntarily waived his
right to appeal. Because Jenkins waived his right to appeal, his chal-
lenge to the district court’s application of the Sentencing Guidelines
is waived. United States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).

   Hagwood contends his trial counsel was ineffective. Claims of
ineffective assistance of counsel are generally not cognizable on
direct appeal. United States v. King, 119 F.3d 290, 295 (4th Cir.
1997). To allow for adequate development of the record, claims of
ineffective assistance of counsel must ordinarily be pursued in a 28
U.S.C.A. § 2255 (West Supp. 2000) motion. United States v. Hoyle,
33 F.3d 415, 418 (4th Cir. 1994). An exception to this general rule
                      UNITED STATES v. HAGWOOD                         3
obtains when the record conclusively establishes ineffective assis-
tance of counsel. King, 119 F.3d at 295. A review of the record does
not conclusively establish ineffective assistance of counsel, and Hag-
wood’s ineffective assistance claims are therefore not cognizable in
this direct appeal.

   Pursuant to Anders, we have reviewed the record and find no error.
Accordingly, we affirm Jenkins’ and Hagwood’s sentences. With
regard to Jenkins, this court requires that counsel inform his client, in
writing, of his right to petition the Supreme Court of the United States
for further review. If the client requests that a petition be filed, but
counsel believes such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion must state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED